EMBRY, Justice.
This appeal, pro se, by Chester Bland, complains of the entry of certain judgments by the trial court in two cases consolidated for trial below.
Appellee, Virgil Hunter, has filed a motion to dismiss this appeal and a brief in support thereof. The motion to dismiss is well taken and is hereby granted. This appeal is dismissed for failure to comply in any respect with the Alabama Rules of Appellate Procedure regarding form and content of the alleged brief in support of the appeal. It is unintelligible to the extent that this court cannot discern what errors are being urged by appellant.
APPEAL DISMISSED.
TORBERT, C.J., and FAULKNER, AL-MON and ADAMS, JJ., concur.